   Case 6:20-cv-00092-JRH-BKE Document 37 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                STATESBORO DIVISION


GEORGE WALTER KIRKLAND,

              Petitioner,

       V.                                               CV 620-092


LAWRENCE WHITTINGTON, Warden,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation,to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES the motion to amend, (doc. no. 19), and DENIES the instant petition, brought

pursuant to 28 U.S.C. § 2254.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate of

appealability ("COA") before appealing the denial of his application for a writ of habeas

corpus. This Court "must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant."      Rule 11(a) to the Rules Governing Section 2254

Proceedings. This Court should grant a COA only if the prisoner makes a "substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set

forth in the Report and Recommendation, and in consideration of the standards enunciated in
   Case 6:20-cv-00092-JRH-BKE Document 37 Filed 02/26/21 Page 2 of 2




Slack V. McDaniel, 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite

showing. Accordingly, the Court DENIES a COA in this case.' Moreover, because there

are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith,

and Petitioner is not entitled to appeal informa pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this                  of                        , 2021, at Augusta, Georgia.




                                                         EIALL, CHIEF JUDGE
                                                      STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA




       '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
